DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: while it is understood that “the width of the sixth region in the direction perpendicular to the cutting edge” is actually “the direction perpendicular to the cutting edge” in the sixth region, the claims should be written to make this explicit.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: while it is understood that each region defines the width of the respective surface, the claim should be written to recite this interpration in a clearer manner (e.g., “the corresponding widths of the first surface are defined as follows:”).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiman (US Patent No. 6,786,682 B1) in view of Majima et al. (US Pub. No. 2015/0078844 A1).
(Claim 1) Wiman discloses a cutting insert (10) that includes an upper surface (11) having a first side part, a second side part, and a corner part located between the first side part and the second side part (Fig. 3); a lower surface (12) located at an opposite side of the upper surface; a side surface (13-15) located between the upper surface and the lower surface; and a cutting edge (18-24) located at an intersection of the upper surface and the side surface (Figs. 1-3).  The upper surface further includes a first surface (22) configured as a land surface bordering See (Figs. 5, 6).  In the alternative interpretation where the second surface is the compound surface (26, 27), the planar surface (28) has a lower inclination angle (0°) than the compound surface (Figs. 5, 6).  Wiman discloses the rake surface in the areas of Detail 26 being within the range of 10-30 degrees (Col. 3, Lines 28-32).  Yet, Wiman does not explicitly disclose a variable rake in the area of Detail 26 such that a maximum inclination angle of the fourth region and a maximum inclination angle of the sixth region each being greater than a maximum inclination angle of the fifth region.
Every inclination of the first surface (22; Col. 2, Lines 60-62) is smaller than an inclination angle of the second surface (Figs. 5, 6).  The first surface is recited as substantially perpendicular to the side surface (22; Col. 2, Lines 60-62), but is not explicitly disclosed as being a positive angle (such as to be inclined toward the lower surface as it departs from the cutting edge) that is less than the inclination angle of the second surface.  Yet, the rake angle of a land surface is a result-effective variable because it impacts the cutting edge strength and shearing capability of the cutting edge.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Wiman with a positive cutting angle less than the inclination of the rake surface in order to optimize the cutting edge strength and cutting capability based upon operational parameters.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
Majima et al. (“Majima”) discloses a rake surface having a middle region between a corner region and a region further away from the corner than the middle region, wherein the middle region has a smaller inclination angle than corner region and the region further away than the corner (Figs. 5A-5C; AR1-AR3; ¶ 0091).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting insert disclosed in Wiman with the variable rake angle as taught by Majima in order to improve cutting based upon desired cutting depths of the areas and/or in order to improve finish of the workpiece based upon operational parameters.
(Claim 2) The second region includes a first portion which is adjacent to the first region and borders the first cutting edge, and a second portion which is adjacent to the third region and borders the second cutting edge (Fig. 3).  Again, the term adjacent does not require direct connection.
(Claim 3) A width of the first portion in the direction perpendicular to the cutting edge decreases as going farther from the first region, and a width of the second portion in the direction perpendicular to the cutting edge decreases as going farther from the third region (Fig. 3).  That is, the land decreases in width from the transition from the corner portion and also decreases at the opposite end of the second region.
(Claim 4) While the transition from the first region to the second region appears to have a greater increment (i.e., it is more abrupt of a change) than the transition from the third region to the second region, Wiman does not explicitly disclose the decrement of the width of the first See Smith, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 5) The width of the third region in the direction perpendicular to the cutting edge is greater than the width of the first region in the direction perpendicular to the cutting edge (Fig. 3).  That is, where the transition occurs from the first region to the second, the first region has a smaller width than the third region at its largest width.
(Claim 6) While Wiman discloses the same inclination angle in the sixth region and the fourth region (α), the modified cutting insert does not explicitly disclose a maximum inclination angle in each region being equal.  Yet, the rake angle is a result-effective variable because it impacts the cutting capability and strength of the cutting edge.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Wiman with equal maximum rake angles in the fourth and sixth regions in order to optimize the cutting edge strength and cutting capability based upon operational parameters.  See Smith, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller
(Claim 13) A length of the second region along the cutting edge is greater than a length of the first region along the cutting edge and is smaller than a length of the third region along the cutting edge
(Claim 14) The reference discloses the insert of claim 1 and a holder (17) designed to attach the cutting insert to the holder (Fig. 4).
(Claim 15) Wiman also discloses a method of manufacturing a machined product (A) including rotating a workpiece; bringing the cutting tool according to claim 14 into contact with the workpiece being rotated; and moving the cutting tool away from the workpiece (Fig. 4; Col. 1, Lines 6-7).
(Claim 18) In the modified cutting insert, the fifth region (26) has a single inclination angle throughout the entirety thereof which is equal to the maximum inclination angle of the fifth region (Figs. 5, 6).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiman (US Patent No. 6,786,682 B1) in view of Majima et al. (US Pub. No. 2015/0078844 A1) further in view of Lof (US Pub. No. 2017/0320143 A1).
The modified Wiman cutting insert provides an inclination angle relative to the first, second and third regions.  However, the inclination angle is not explicitly disclosed as being variable.
Lof discloses a variable width land having a variable inclination angle relative to regions of varying width (Fig. 3; ¶¶ 0057-0059).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the variable width land cutting insert disclosed in Wiman with varying rake angles of the land surface as suggested by Lof in order to improve cutting performance of the cutting edge based upon operational parameters.  While the modified see Smith, 88 U.S. at 118-19; In re Aller, at 456.
Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.  Applicant states that the amendments filed October 25, 2021 provide recitations of boundaries for the fourth, fifth and sixth regions.  Applicant also states that the compound surface interpretation is not applicable to claim 18.  Examiner disagrees.
As stated in the above rejection, the fourth to sixth regions are not recited as being measured between the boundaries of the second surface.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Relative to claim 18, the alternative interpretation is still applicable because the region is arbitrary.  As such, the angle in the region may be in the area identified as 26 in the Wiman reference.  Thus, both interpretation read upon the claimed invention of claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN RUFO/Primary Examiner, Art Unit 3722